Case 1:18-cv-11098-ER Document 45-3 Filed 08/07/19 Page 1 of 11




                      EXHIBIT C
            Case 1:18-cv-11098-ER Document 45-3 Filed 08/07/19 Page 2 of 11
                                                                                                    US007262559B2


(12) United States Patent                                                      (10) Patent N0.:                   US 7,262,559 B2
       Tripathi et a].                                                         (45) Date of Patent:                         Aug. 28, 2007

(54)    LEDS DRIVER                                                         (56)                    References Cited

(75) Inventors: Ajay Tripathi, Schaumburg, IL (US);                                         U.S. PATENT DOCUMENTS
                        Bernd Clauberg, Schaumburg, IL (US);                       4,496,939 A *      1/1985   Moberg ............... .. 340/63613
                        Young-Kee Min, Elm Grove, WI (US);                         6,500,101 B1      12/2002 Chen
                        Raghuram Narasimhan, Lubbock, TX                           6,577,072 B2 *     6/2003   Saito et a1. ........... .. 315/185 R
                        (US); Rohit Khetarpal, Lisle, IL (US)                2002/0158590 A1         10/2002 Saito et a1.
                                                                             2004/0032754 A1*         2/2004   Yang ..................... .. 363/5609

(73) Assignee: Koninklijke Philips Electronics N.V.,                         2006/0012349 A1*         1/2006   Allen ....................... .. 323/265

                        Eindhoven (NL)
                                                                                         FOREIGN PATENT DOCUMENTS
       Notice:          Subject to any disclaimer, the term of this         WO          WO02/069839 A1           9/2002
                        patent is extended or adjusted under 35
                        U.S.C. 154(1)) by 35 days.                                            OTHER PUBLICATIONS
                                                                            Datasheet: “LT19324C0nstant-Current DC/DC LED DRiver in
(21) Appl. N0.:                10/539,981
                                                                            Thin SOT”, 2001, LInear Technology, pp. 1-16.
(22)    PCT Filed:             Dec. 11, 2003                                * cited by examiner

(86)    PCT No.:               PCT/IB03/05992                               Primary ExamineriTrinh Vo Dinh

        § 371 (0X1)’
        (2), (4) Date:         Jun. 19, 2005                                (57)                       ABSTRACT

(87)    PCT Pub. No.: WO2004/057924                                         The poWer supply (20) for LEDs provides poWer to a LED
                                                                            light source (10) having a variable number of LEDs Wired in
        PCT Pub. Date: Jul. 8, 2004
                                                                            series and/or in parallel. The poWer supply (20) uses current
                                                                            and voltage feedback to adjust poWer to the LEDs and
(65)                        Prior Publication Data
                                                                            provides protection to the LED light source (10). A feedback
       US 2006/0071614 A1                      Apr. 6, 2006                 controller (27) compares sensed current and sensed voltage
                 Related US. Application Data                               to a reference signal and generates a feedback signal, Which
                                                                            is processed by a poWer factor corrector (124) to adjust the
(60)    Provisional application No. 60/434,550, ?led on Dec.                current ?oW through the transformer supplying current to the
        19, 2002.                                                           LEDs. A LED control sWitch (24) clamps a peak of the
                                                                            current to the LEDs to provide further protection to the LED
(51)    Int. Cl.
                                                                            light source (10). A short/open detection circuit (30) indi
       H01B 37/02                        (2006.01)
                                                                            cates any detection of a “LED outage” of the LED light
(52)    US. Cl. ................................. ..   315/291; 315/290 R
                                                                            source (10).
(58)    Field of Classi?cation Search .......... ..           315/ 185 R,
                                                           315/291, 209 R
        See application ?le for complete search history.                                    12 Claims, 4 Drawing Sheets




                                  05
                                       T- DUMP ZQD
    Case 1:18-cv-11098-ER Document 45-3 Filed 08/07/19 Page 3 of 11


U.S. Patent            Aug. 28, 2007                     Sheet 1 of4                                  US 7,262,559 B2




                                                                                                  @
                                                            ZEO Im
    05   $52   a   _



                       E
                                                                 25vDaé59e8w1%%5m$o3gwEza2%8s         59:45% £36m 2E
                                                                                                          mm

                           658?Q5$923:85@I6?§5$x:>3z8|
                                                m
                                                a
                                                NIN
                                                w
                                                                                        m
                                                                                        a
                                                                                        w
                                                                                        mm.


                                                                                                ww>
    Case 1:18-cv-11098-ER Document 45-3 Filed 08/07/19 Page 4 of 11


U.S. Patent               Aug. 28, 2007         Sheet 2 0f 4               US 7,262,559 B2




                                          Em




     55
                                           -|

                                    I._______._\_._______________|




                                                       asE,    3Nhis
                    PM?             mm
           E 5%l.
          12.;                                                5        a
     Case 1:18-cv-11098-ER Document 45-3 Filed 08/07/19 Page 5 of 11


U.S. Patent       Aug. 28, 2007    Sheet 3 0f 4         US 7,262,559 B2




  TON, MIN




    RAMP
   SIGNAL
     A\




                                                               TIME
    Case 1:18-cv-11098-ER Document 45-3 Filed 08/07/19 Page 6 of 11


U.S. Patent       Aug. 28, 2007            Sheet 4 0f 4   US 7,262,559 B2



                            L‘            O
     VLD
                 R18         ) 03
      N2
           \.
                       N3        D6
                        \
           c)
                       R10            R20 is
            Case 1:18-cv-11098-ER Document 45-3 Filed 08/07/19 Page 7 of 11


                                                      US 7,262,559 B2
                               1                                                                       2
                      LEDS DRIVER                                       draWings are merely illustrative of the present invention
                                                                        rather than limiting, the scope of the present invention being
            CROSS REFERENCE TO RELATED                                  de?ned by the appended claims and equivalents thereof.
                    APPLICATION                                           FIG. 1 illustrates a block diagram of a poWer supply for
                                                                        an LED light source in accordance With the present inven
   This application claims the bene?t of US. provisional                tion;
application Ser. No. 60/434,550, ?led Dec. 19, 2002, Which                FIG. 2 illustrates a schematic diagram of one embodiment
the entire subject matter is incorporated herein by reference.          of the FIG. 1 poWer supply in accordance With the present
   The technical ?eld of this disclosure is poWer supplies,             invention;
particularly, a poWer supply for LEDs.                                     FIG. 3 illustrates a timing diagram of one embodiment of
   Signi?cant advances have been made in the technology of              a control circuit in accordance With the present invention;
White light emitting diodes (LEDs). White light LEDs are                  FIG. 4 illustrates a schematic diagram of one embodiment
commercially available Which generate 10-15 lumens/Watt.                of a short/open detection circuit in accordance With the
This is comparable to the performance of incandescent                   present invention; and
bulbs. In addition, LEDs offer other advantages such as                   FIG. 5 illustrates a schematic diagram of one embodiment
longer operating life, shock/vibration resistance and design            of a differential ampli?cation circuit in accordance With the
?exibility because of their small siZe. As a result, White light        present invention.
LEDs are replacing traditional incandescent sources for                   FIG. 1 illustrates a block diagram of a poWer supply 20 for
illumination applications such as signage, accenting, and               poWering an LED light source 10 including a variable
pathWay lighting. The White LEDs can be used alone or in           20   number of LEDs Wired in series and/or in parallel. A
conjunction With colored LEDs for a particular effect.                  single-phase ac input 21 of poWer supply 20 provides a
  The electrical characteristics of LEDs are such that small            voltage VAC to an AC/DC converter 22 of poWer supply 20
changes in the voltage applied to the LED lamp Will cause               Whereby AC/DC converter 22 converts voltage VAC into a
appreciable current changes. In addition, ambient tempera               voltage VDC. AC/DC converter 22 provides voltage VDC to
ture changes Will also result in LED current changes by            25   a poWer converter 23 of poWer supply 20 Whereby poWer
changing the forWard drop across the LEDs. Furthermore,                 converter 23 generates a regulated poWer PREG including a
the lumen output of LEDs depends on the LED current. The                LED current and a LED voltage VLED.
existing electrical poWer supplies for LED light sources are              PoWer converter 23 provides regulated poWer PREG to
not designed to precisely regulate the LED current to                   LED light source 10. In operation, LED control sWitch 24
prevent luminous intensity variations due to input ac voltage      30   controls a How of the LED current through the LED light
variations and ambient temperature. Operation of LED                    source 10. A LED current sensor 25 of poWer supply 20
lamps at excessive forward current for a long period can                provides a sensed current I SE indicative of a magnitude of
cause unacceptable luminous intensity variations and even               the LED current ?oWing through LED light source 10. A
catastrophic failure. In addition, current electrical poWer             LED voltage sensor 26 of poWer supply 20 provides a sensed
supplies do not minimiZe poWer consumption to maximiZe             35   voltage VSE indicative of a magnitude of the LED voltage
energy savings.                                                         VLED applied to LED light source 10. Sensed current I SE and
   It Would be desirable to have a poWer supply for LEDs                sensed voltage VSE are fed to a feedback controller 27 of
that Would overcome the above disadvantages.                            poWer supply 20. A signal reference 28 of poWer supply 20
   One form of the present invention is a poWer supply for              provides a reference signal REF to a feedback controller 27,
a LED light source that comprises a poWer converter and a 40 Whereby feedback controller 27 provides a feedback signal
LED control sWitch. The poWer converter operates to pro      FB to poWer converter 23 based on sensed current ISE,
vide a regulated poWer including a LED current and a LED     sensed voltage VSE and reference signal REF.
voltage. The LED control sWitch further operates to control                LED control sWitch 24 further operates to clamp a peak of
a How of the LED current through the LED light source. The              LED current ?oWing through LED light source 10 to thereby
LED control sWitch further operates to clamp a peak of the              protect the LED light source 10 from electrical damage.
LED current during an initial loading stage of the LED light            LED control sWitch 24 is particularly useful When LED light
source. This prevents damage to the LED light source due to             source 10 transitions from an open operating state to a load
a ?eld misapplication.                                                  operating state (i.e., an initial loading), such as, for example,
   A second form of the present invention is a poWer supply             a connection of LED light source 10 to poWer supply 20
for a LED light source further comprising a detection circuit           subsequent to an energiZing of poWer supply 20. An LED
operating to provide a detection signal indicative of an                dimmer 29 of poWer supply 20 operates to control a desired
operating condition of the LED light source associated With             dimming of LED light source 10 by providing a control
the LED voltage. The detection signal has a ?rst level                  signal CS to LED control sWitch 24. Control signal CS can
representative of a load condition of the LED light source.             be in one of many conventional forms, such as, for example,
The detection signal has a second level representative of a             a pulse Width modulation signal (“PWM”).
short condition or an open condition indicative of the LED                 A short/open detection circuit 30 provides a detection
light source.                                                           signal DS as an indication of a short condition or an open
   Athird form of the present invention is a poWer supply for           condition of LED light source 10 based on the LED voltage
a LED light source further comprising a LED current sensor              VLED applied to LED light source 10.
or a LED voltage sensor. Each sensor includes a differential 60           The con?guration of each component 21-30 of poWer
ampli?er and means for adjusting a gain of the differential             supply 20 is Without limit. Additionally, coupling among the
ampli?er.                                                               components 21-30 of poWer supply 20 can be achieved in
  The foregoing forms as Well as other forms, features and              numerous Ways (e.g., electrically, optically, acoustically,
advantages of the present invention Will become further                 and/or magnetically). The number of embodiments of poWer
apparent from the folloWing detailed description of the            65   supply 20 is therefore essentially limitless.
presently preferred embodiments, read in conjunction With                 FIG. 2 illustrates a schematic diagram of one embodiment
the accompanying draWings. The detailed description and                 120 of poWer supply 20 (FIG. 1) for one embodiment 110 of
          Case 1:18-cv-11098-ER Document 45-3 Filed 08/07/19 Page 8 of 11


                                                   US 7,262,559 B2
                             3                                                                      4
LED light source 10 (FIG. 1) made in accordance With the             transformer current, alternate embodiments can use other
present invention. PoWer supply 120 employs a ?yback                 types of transistors to adjust the current, such as an insulated
transformer With current feedback through a poWer factor             gate bipolar transistor (“IGBT”) or a bipolar transistor. The
corrector (“PFC”) IC to supply poWer to LED light source             input to PFC 124 at ZCD provides a reset signal poWered
110. To this end, poWer supply 120 includes an EMI ?lter             from Windings W2/W4.
121, an AC/DC converter (“AC/DC”) 122, a transformer                   Zener diode Z1 also provides overvoltage protection for
123, a poWer factor corrector 124, a feedback controller 125,        LED light source 110. Speci?cally, Zener diode Z1 connects
an optocoupler 126, a LED control sWitch 127, a LED PWM              across the output connection to the LED light source 110 and
dimmer 128 resistors R1-R7, capacitors C1-C5, diodes                 clamps the output voltage to a speci?ed maximum value.
D1-D3, Zener diodes Z1-Z3 and a MOSFET Q1 as illus                   The nominal Zener operating voltage is selected to be just
trated in FIG. 2.                                                    over the maximum speci?ed output voltage. In case of an
  Voltage is supplied to poWer supply 120 at VIN to EMI              output open circuit, the ?yback operation of Windings
?lter 121. The voltage can be an ac input and is typically           W1/W2 of transformer 123 Would continue to build the
50/60 Hertz at 120/230 VRMS. EMI ?lter 121 blocks elec               output voltage. The increasing output voltage turns on the
tromagnetic interference on the input. AC/DC 122 can be a            Zener diode Z1 to thereby increase the amount of feedback
bridge recti?er and converts the ac output of EMI ?lter 120          to resistor R6 from feedback controller 125 via resistor R7
to dc. Transformer 123 includes a primary Winding W1, W4             and optocoupler 126. This limits the gate drive signal to
and W5, and a plurality of secondary Windings W2 and W3.             MOSFET Q1, preventing the ?yback converter from build
The Windings W1/W2 constitute the ?yback transformer to              ing the output voltage to the LED light source 110 beyond
poWer the LED light source 110. The ?yback transformer is       20   a speci?ed maximum voltage. Similarly, Zener diode Z3
controlled by PFC 124, Which is a poWer factor corrector             connected from the reset Winding W4 to resistor R6 Will
integrated circuit, such as model L656l manufactured by ST           prevent output overvoltage due to a malfunction of feedback
Microelectronics, Inc.                                               controller 125. In alternate embodiments, either Zener diode
   The ?yback transformer transfers poWer to LED light               Z1 or Zener diode Z3, or both Zener diode Z1 and Zener
source 110 Where the LED current and the LED voltage are        25   diode Z3 can be omitted depending on the degree of control
controlled by feedback control. The forWard converter                protection required for a particular application.
operation of Windings W1/W3 charge a capacitor C3 and a                LED control sWitch 127 includes a sWitch SW1 in the
reference current signal is generated betWeen a series resis         form of a MOSFET and a sWitch SW2 in the form of a
tor R4 and a Zener Z2. The peak voltage across capacitor C3          bipolar transistor. SWitches SW1 and SW2 can be in other
depends on the W1/W3 turns ratio. The output dc voltage         30   conventional forms, such as, for example, an IGBT. As
from ?yback operation of Windings W1/W2 cannot be used               illustrated, a drain of MOSFET sWitch SW1 is connected to
to generate the reference current signal since the output dc         LED light source 110. A gate of MOSFET sWitch SW1 is
voltage across LED light source 110 can have a Wide                  connected to a collector of bipolar sWitch SW2. A source of
rangeifrom 2.6 Volts dc for one LED lamp to about 32                 MOSFET sWitch SW1 and a base of bipolar sWitch SW2 are
Volts dc for 8 LEDs in series. The forWard converter            35   connected to Zener diode Z1, resistor R1, and feedback
operation of Windings W1/W3 can be used instead. The                 controller 125. An emitter of bipolar sWitch SW2 is con
forWard converter operation of the W1/W5 Windings can                nected to ground. In operation, sWitch SW1 is turned on and
also be used to supply poWer to the integrated circuits, such        sWitch SW2 is turned off When the LED current is beloW the
as PFC 124.                                                          desired peak. This mode permits a normal operation of the
  A sensed LED current ISE ?oWs through resistor R1,            40   front-end components of poWer supply 120. Conversely,
Which is in series With the LED light source 110 via LED             sWitch SW1 is turned off and sWitch SW2 is turned on When
control sWitch 127. A voltage representative of sensed LED           the LED current exceeds the desired peak. This limits the
current ISE is applied to a non-inverting input of a compara         peak of the LED current to a safe level Whereby damage to
tor U1. A sensed LED voltage VSE is generated by Zener               LED light source 110 is prevented. As Will be appreciated by
diode Z1. Sensed LED current I SE and sensed LED voltage        45   one having skill in the art, LED control sWitch 127 is
VSE as Well as a voltage reference VREF are fed to feedback          particularly useful upon a connection of LED light source
controller 125, Whereby a voltage feedback VFB from feed             110 to an energiZed poWer supply 120 Whereby capacitor C2
back controller 125 drives an optocoupler 126 via resistor           discharges stored energy to LED light source 110 With a
R7. In generating voltage feedback VFB, feedback controller          current having a peak clamped to thereby prevent damage to
125 employs a pair of comparators U1 and U2, resistors          50   LED light source 110.
R8-R12, and a capacitor C6 as illustrated in FIG. 2.                   MOSFET sWitch SW1 can be operated by a conventional
  Feedback controller 125 is necessary since optocouplers            gate driver (not shoWn) or by an illustrated LED PWM
have a Wide range of current transfer ratio (CTR). Feedback          dimmer 128.
controller 125 maintains an accurate voltage feedback VFB              LED PWM dimmer 128 provides a PWM signal (not
to thereby avoid large errors in LED current ?oWing through     55   shoWn) to MOSFET sWitch SW1 in response to an external
LED light source 110. Optocoupler 126 isolates the dc                dim command VDC. LED PWM dimmer 128 adjusts the
circuit supplying the LED light source 110 from the ac               duty cycle of the PWM signal to thereby produce a desired
circuit poWer supply at EMI ?lter 120, the tWo circuits being        light output from LED light source 110. LED PWM dimmer
on the opposite sides of the transformer 123.                        128 is particularly useful in producing a precise and tem
   The output of the optocoupler 126 is connected to PFC        60   perature sensitive minimum dim level for LED light source
124, Which supplies a gate drive signal to MOSFET Q1.                110.
Control of MOSFET Q1 adjusts the current ?oW through                   LED PWM dimmer 128 includes a diode D4 and a diode
Winding W1 of transformer 123 to match the LED light                 D5 connected to the gate of MOSFET sWitch SW1. A
source 110 poWer demand. The internal 2.5 V reference                comparator U3 of LED PWM dimmer 128 is in the form of
signal and an internal compensation circuit of PFC 124          65   an operational ampli?er having an output connected to diode
maintains the voltage drop across a resistor R6 at 2.5V.             D4 and a non-inverting input for receiving a dimming
Although this example uses MOSFET Q1 for adjusting the               command VDC. A conventional astable multivibrator circuit
          Case 1:18-cv-11098-ER Document 45-3 Filed 08/07/19 Page 9 of 11


                                                     US 7,262,559 B2
                              5                                                                       6
129 of LED PWM dimmer 128 is connected to diode D5. A                  as, for example, an IGBT. Aresistor R18, a resistor R21, and
ramp generator of LED PWM dimmer 128 includes a                        a resistor R22 are also connected to node N2. A base of
resistor R16 connected to diode D5 and a gate of transistor            bipolar transistor Q3 is connected to resistor R18. Zener
Q2 in the form of a MOSFET. Transistor Q2 can be in other              diode Z4, a resistor R20 and resistor R21 are connected to
forms, such as, for example, an IGBT. The ramp generator               an inverting input of comparator U5. A collector of bipolar
further includes an operational ampli?er U4. A resistor R15,           transistor Q3, a diode D6, and a resistor R19 are connected
a resistor R17, a drain of bipolar transistor Q2, a capacitor          to a node N3. Resistor R19 and resistor R20 are further
C7, and an inverting input of comparator U3 are connected              connected to the common reference. Diode D6 and resistor
to a non-inverting input of operational ampli?er U4. Resis             R22 are connected to a non-inverting input of comparator
tor R15 is further connected to an output of operational               US.
ampli?er U4. A resistor R13 is connected to the output and               For a normal operation of LED light source 110, the LED
an inverting input of operational ampli?er U4. A resistor              voltage drop VLD is greater than the base-emitter junction
R14 is connected to the inverting input of operational                 voltage of transistor Q3 Whereby transistor Q3 is on, diode
ampli?er U4 and ground. The source of MOSFET transistor                D6 is in a non-conductive state, and the voltage at the
Q2 and capacitor C7 are connected to ground. Resistor R17              collector of transistor Q3 exceeds the input voltage VIN. As
is further connected to a DC voltage source.                           a result, the input voltage VIN is applied to the inverting
   In operation, LED PWM dimmer 128 achieves a precise                 input of comparator U3. The conducting voltage of Zener
and temperature insensitive minimum dim level for LED                  diode Z4 is chosen to be above the LED voltage drop VLD
light source 110. Speci?cally, astable multivibrator circuit           and therefore Zener diode Z4 is in a non-conductive state. As
129 produces a minimum pulse Width (e.g., TONMIN illus            20   a result, a voltage applied to the non-inverting input of
trated in FIG. 3). The duration of the minimum pulse Width             comparator U2 Will equate the input voltage VIN reduced by
is a function of a resistance and capacitance of astable               a voltage divider factor established by resistor R20 and
multivibrator circuit 129. Thus, the minimum pulse Width is            resistor R21. The output of comparator U5 Will be loW (e. g.,
accurate and temperature insensitive. The ramp generator               close to ground) since the voltage applied to the inverting
produces a ramp signal (e. g., RS illustrated in FIG. 3), Which   25   input exceeds the voltage applied to the non-inverting input.
is periodically reset by the minimum pulse Width. The ramp               For an open array condition of LED light source 110, the
signal is supplied to the inverting input of comparator U3             LED voltage drop VLD approximates the LED voltage VLED
Whereby a comparison of the ramp signal and dim command                of regulated poWer PREG, Which is chosen to be higher than
VDC yields a target pulse Width at the output of comparator            the voltage of Zener diode Z4. The LED voltage drop VLD
U3 (e.g., TON illustrated in FIG. 3). The minimum pulse           30   is greater than the base-emitter junction voltage of transistor
Width and the target pulse Width are combined to provide the           Q3 Whereby transistor Q3 is on and the voltage at the
PWM signal at the gate of MOSFET sWitch SW1. As such,                  collector transistor Q3 exceeds the input voltage VIN. As a
the PWM signal consists of the target pulse Width overlap              result, the input voltage VIN is applied to the inverting input
ping the minimum pulse Width When the dim command VDC                  of comparator U3. The conducting voltage of Zener diode Z4
exceeds or is equal to the ramp signal. Conversely, the PWM       35   is loWer than the LED voltage drop VLD and Zener diode Z4
signal exclusively consists of the minimum pulse Width                 is therefore in a conductive state. As a result, a voltage
When the ramp signal exceeds the voltage dim command                   applied to the non-inverting input of comparator US Will
VDC.                                                                   equate a summation of the input voltage VIN and the LED
  In practice, a suitable range for voltage dim command                voltage drop VLD minus the conducting voltage of diode D6.
VDC is 0 to 10 volts.                                             40   The output of comparator US Will be high (e.g., close to the
                                                                       input voltage VIN) since the voltage applied to the non
               Short/Open Circuit Detection                            inverting input exceeds the voltage applied to the inverting
                                                                       input.
  FIG. 4 illustrates one embodiment of short/open detection              For a short array condition of LED light source 110, the
circuit 130. A LED voltage drop VLD across the LED light          45   LED voltage drop VLD approximates Zero (0) volts. The
source 110 applied betWeen a node N1 and a node N2, and                LED voltage drop VLD is therefore less than the base-emitter
an input voltage VIN is applied betWeen node N2 and a                  junction voltage of transistor Q3 Whereby transistor Q3 is
common reference. The LED voltage drop VLD approxi                     off, the voltage at the collector transistor is pulled doWn by
mates Zero (0) volts When LED light source 110 (FIG. 2) is             resistor R19 and diode D6 is conducting. As a result, a
shorted, and approximates the LED voltage VLED of regu            50   voltage applied to the inverting input of comparator US Will
lated poWer PREG (FIG. 1) When LED light source 110 is an              equate the input voltage VIN reduced by a voltage divider
open circuit. The input voltage VIN is typically in the range          factor established by resistor R19 and resistor R22. The
of six (6) volts to sixteen (16) volts. A comparator U5 in the         conducting voltage of Zener diode Z4 exceeds the LED
form of an operational ampli?er provides a detection signal            voltage drop VLD and Zener diode Z4 is therefore in a
VDS at a high level to indicate a “LED outage” condition of       55   non-conductive state. The output of comparator US Will be
LED light source 110 and at a loW level to indicate a normal           high (e.g., close to the input voltage VIN) since the voltage
operation of LED light source 110. The “LED outage”                    applied to the non-inverting input exceeds the voltage
condition is either indicative of a short or open of LED light         applied to the inverting input.
source 110.                                                              In an alternate embodiment, an additional Zener diode or
  Input voltage VIN in the illustrated embodiment is a dc         60   a voltage reference can be inserted in the emitter path of
voltage. A dc-dc type poWer converter can therefore be used            transistor Q3 to detect a voltage level other than less that one
to supply poWer to LED light source 110 (FIG. 2). In                   base-emitter junction of transistor Q3.
alternative embodiments, detection circuit 130 can be                    FIG. 5 illustrates a differential ampli?cation circuit hav
adapted for use in ac to dc type poWer converters.                     ing a voltage output V0 that can be employed in LED current
   An emitter of a transistor Q3 in the form of a bipolar         65   sensor 25 (FIG. 1) or LED current sensor 26 (FIG. 1). A
transistor, and a Zener diode Z4 are also connected to node            resistor R23 and a resistor R25 are connected to an offset
N1. Transistor Q3 can be in other conventional forms, such             voltage source VOFF. Resistor R25, a resistor R26, and a
         Case 1:18-cv-11098-ER Document 45-3 Filed 08/07/19 Page 10 of 11


                                                     US 7,262,559 B2
                              7                                                                     8
resistor R28 are connected to an inverting input of an                   4. The poWer supply of claim 3, Wherein said LED PWM
operational ampli?er U6. A resistor R24 and a resistor R27             dimmer further includes:
are connected to a non-inverting input of operational ampli              a ramp generator operable to provide the ramp signal to
?er U6. Resistor R23 and resistor R24 are connected.                        said comparator indicative of the minimum pulse
Resistor R28 is further connected to an output of operational     5         Width.
ampli?er U6.                                                             5. The poWer supply of claim 4, Wherein said LED PWM
   In operation, the voltages applied to the inputs of the             dimmer further includes:
operational ampli?er U6 are loWer than the supply voltage                an astable multivibrator circuit operable to establish the
Vdd irrespective of the siZe of resistor R23. In one embodi                 minimum pulse Width in a precise and temperature
ment, resistors R25 and R26 are chosen to apply half of the                 insensitive manner.
o?‘set voltage VOFF to the inverting input of operational
ampli?er U6, and resistors R24 and R27 are chosen to obtain              6. A poWer supply for an LED light source, said poWer
a proper common mode rejection (e.g., resistor R28 equaling            supply comprising:
a parallel combination of resistor R26 and R28). As a result,            a poWer converter operable to provide a regulated poWer
the gain of operational ampli?er U6 can be adjusted as                      including a LED current and a LED voltage;
desired.                                                                    an LED control sWitch operable to control a How of the
   It is important to note that FIGS. 2-5 illustrates speci?c                  LED current through the LED light source; and
applications and embodiments of the present invention, and               a detection circuit operable to provide a detection signal
is not intended to limit the scope of the present disclosure or             indicative of an operating condition of the LED light
claims to that Which is presented therein. Upon reading the       20        source associated With the LED voltage,
speci?cation and revieWing the draWings hereof, it Will                  Wherein said LED control sWitch is further operable to
become immediately obvious to those skilled in the art that                 clamp a peak of the LED current during an initial
myriad other embodiments of the present invention are                       loading stage of the LED light source,
possible, and that such embodiments are contemplated and                 Wherein the detection signal has a ?rst level representative
fall Within the scope of the presently claimed invention.         25
                                                                           of a load condition of the LED light source, and
   While the embodiments of the invention disclosed herein
                                                                         Wherein the detection signal has a second level represen
are presently considered to be preferred, various changes
                                                                            tative of either a short condition or an open condition
and modi?cations can be made Without departing from the
                                                                             of the LED light source.
spirit and scope of the invention. The scope of the invention
is indicated in the appended claims, and all changes that         30      7. The poWer supply of claim 6, Wherein the load oper
come Within the meaning and range of equivalents are                   ating condition indicates a magnitude of a LED voltage drop
intended to be embraced therein.                                       across the LED light source is betWeen Zero volts and the
                                                                       LED voltage.
  The invention claimed is:                                              8. The poWer supply of claim 6, Wherein the short
  1. A poWer supply for an LED light source, said poWer           35   operating condition indicates a magnitude of a LED voltage
supply comprising:                                                     drop across the LED light source approximates Zero volts.
  a poWer converter operable to provide a regulated poWer                9. The poWer supply of claim 6, Wherein the open
     including a LED current and a LED voltage;
                                                                       operating condition indicates a magnitude of a LED voltage
  a LED control sWitch operable to control a How of the                drop across the LED light source approximates the LED
     LED current through the LED light source                     40   voltage.
     Wherein said LED control sWitch is further operable to
                                                                         10. A poWer supply for an LED light source, said poWer
       clamp a peak of the LED current during an initial
       loading stage of the LED light source;
                                                                       supply comprising:
  a sWitch operable to establish a current path from the LED             a poWer converter operable to provide a regulated poWer
     light source to said poWer converter When the LED                      including a LED current and a LED voltage;
                                                                  45
    current is beloW the peak threshold, said sWitch further             an LED control sWitch operable to control a How of the
    operable to eradicate the current path When the LED                     LED current through the LED light source; and
    current is above the peak threshold                                  a current sensor operable to sense the LED current
  an LED PWM dimmer operable to provide a pulse Width                       ?oWing through the LED light source, said current
    modulation signal to said LED control sWitch in                        sensor including
                                                                  50
     response to an external dim command,                                an dilTerential ampli?er, and
     Wherein said pulse Width modulation signal has a target             means for adjusting a gain of said di?cerential ampli?er,
       pulse Width in response to the dim command exceed                 Wherein said LED control sWitch is further operable to
       ing a ramp signal, and                                              clamp a peak of the LED current during an initial
     Wherein said pulse Width modulation signal has a             55        loading stage of the LED light source.
       minimum pulse Width in response to the ramp signal                11. A poWer supply for an LED light source, said poWer
       exceeding the dim command.                                      supply comprising:
  2. The poWer supply of claim 1, Wherein said LED PWM
                                                                         a poWer converter operable to provide a regulated poWer
dimmer includes:
                                                                            including a LED current and a LED voltage;
  an astable multivibrator circuit operable to establish the      60
                                                                         an LED control sWitch operable to control a How of the
     minimum pulse Width in a precise and temperature
     insensitive manner.
                                                                            LED current through the LED light source; and
  3. The poWer supply claim 1, Wherein said LED PWM                      a voltage sensor operable to sense the LED voltage
dimmer includes:                                                            applied to the LED light source, said voltage sensor
  a comparator operable to establish the target pulse Width       65
                                                                            including
     in response to a reception of the dim command and the               an dilTerential ampli?er, and
     ramp signal.                                                        means for adjusting a gain of said di?cerential ampli?er,
        Case 1:18-cv-11098-ER Document 45-3 Filed 08/07/19 Page 11 of 11


                                                 US 7,262,559 B2
                            9                                                                 10
  wherein said LED control switch is further operable to          generating a detection signal indicative of an operating
    clamp 21 peak Of the LED Current during an initial              condition of the LED light source associated With the
    loading stage of the LED light source.                          LED Voltage’
  12. A method of operating an LED light source, said
                                                                  Wherein the detection signal has a ?rst level representative
method comprising:
                                                                    of a normal operating condition of the LED light
  providing a regulated poWer to the LED light source, the
    regulated poWer including an LED current and an LED             source, and Wherein the detection signal has a second
    voltage;
                                                                    level representative of either a short operating condi
                                                                     _                        ~           ~   ~           '

  Controlling a ?ow of the LED Current through the LED              tion or an open operating cond1t1on of the LED l1ght
    light source;                                            10     source.
  clamping a peak of the LED current during an initial
    loading stage of the LED light source; and                                        *   *       *   *   *
